--------------------------------------------------------------------------------

EXHIBIT 10.1

Proposed Summary of Terms
Reverse Merger and Private Placement
July 20, 2010
                                      
 

 Public Entity: WestMountain Index Advisors (“WMTN”)      Target:  Terra Mining
Corporation  (“TERRA”)     Advisor and Placement Agent: TBD      TERRA Shares
Outstanding: TERRA will have no more than 7,500,000 fully diluted shares
outstanding prior to the Merger.      Reverse Merger:     WMTN will issue to
TERRA common stock of WMTN in exchange for all (100%) of TERRA’s capital
stock.  A fixed exchange ratio will be calculated such that at the closing of
the Reverse Merger, WMTN will own 15% of the combined company’s common
stock.  The public company will have $175,000 cash on the balance sheet at
closing.      Composition of Board:   The combined company’s Board of Directors
shall consist of five (5) members; (1) to be appointed by BOCO, two (2) to be
appointed by TERRA and two (2) to be mutually agreed upon by both BOCO and
TERRA.      Lock Up:     TERRA shareholder’s owning in excess of 1% will be
required to sign a two (2) year lock up.  After one (1) year, the shareholder
may sell up to 5% or Rule 144 limitation of their shares every quarter.    
 Conditions of Closing: The reverse merger will not be completed until the
following conditions are satisfied:  
1. Satisfactory due diligence by  Board of TERRA completed on the shell.
 
2. Approval (simple majority) of merger by TERRA shareholders.
 
3. All of the Lock Ups are signed by TERRA shareholders.
 
4. Satisfactory due diligence completed by WMTN on TERRA.
     Advisor Fees: An advisory fee of 1,650,000 warrants to purchase shares of
Common stock at $.001 per share will be paid as an advisory fee to Advisor.  The
Placement Agent Warrants shall contain the customary anti-dilution rights,
piggyback registration rights and contain a cashless exercise provision    
 Private Placement:    Simultaneous with the close of the Reverse Merger, WMTN
will close on a $1,000,000 Private Placement.  WMTN will sell $.50 units
consisting of one (1) shares of common stock and one (1) common stock purchase
warrant.  The Warrant shall be  exercisable at $.75 per share.      Description
of Warrant     The warrant shall be exercisable for a period of five (5)
years.  The Warrant shall contain customary anti-dilution rights (for stock
splits, stock dividends and sales of substantially all the company’s assets) and
customary blockage language to limit ownership to less that 5%. The company
shall use its best efforts to file a registration statement registering the
shares underlying the warrants within ninety (90) days of the close of the
offering.  The warrant shall be callable if the shares of the underlying
warrants are registered and the combined company’s stock has a closing bid price
above $1.00 for 20 out of 30 consecutive trading days with volume in excess of
50,000 shares per day.

 
 
 
1

--------------------------------------------------------------------------------

 
 

     Placement Agent Fees:   8% cash commission and 8% warrant coverage on all
securities sold. The Placement Agent Warrant shall be exercisable for a period
of five (5) years at an exercise price equal to the securities sold.  Placement
Agent Warrants shall contain the customary anti-dilution rights, piggyback
registration rights and contain a cashless exercise provision.    

Summary Capitalization Table:
 American Mining Shareholders     500,000   2.9%    Founders    7,000,000  41.2%
   WMTN    2,200,000  12.9%    WMTN Cash   350,000  2.1%    BOCO Additional
Investment      1,000,000  5.9%    Fund Raising Group    800,000  4.7%    Silver
Verde  May  500,000  2.9%    New Equity Investors    2,000,000  11.8%    Total
Shares  14,350,000  84.4%            ITH Shares     1,000,000  5.9%          
 IB Warrants - M Lavigne Group   1,000,000  5.9%    IB Warrants – WASM  
 650,000  3.8%    Total Warrants   1,650,000  9.7%            Total Shares plus
Warrants    17,000,000  

 

                                                                           



Accepted by:




/s/ Brian Klemsz
Brian Klemsz
WestMountain Index Advisors (WMTN)




/s/ Michael Lavigne
Advisor/Placement Agent
M Lavigne Group




/s/ Greg Schifrin
Greg Schifrin, CEO
Terra Mining Corporation

 
2

--------------------------------------------------------------------------------